Citation Nr: 1023828	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  04-40 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for an eye disability.  

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for a heart disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel

INTRODUCTION

The Veteran served on active duty from July 1951 to January 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In November 2007, the Board remanded this claim for 
additional evidentiary development to be conducted.  While 
the RO attempted to complete all requested development, it 
does not appear that the purpose of the remand was fulfilled.  
Therefore, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the Veteran.  


REMAND

As noted, the Board remanded this claim in November 2007 for 
additional development, to include obtaining treatment 
records from Dr. R.A.M. dated prior to 2001 and subsequent to 
2003.  The RO sent requests for records to Dr. R.A.M. in 
December 2008 and January 2010; however, it appears that the 
request was for records dated from January 2001 to December 
2003, instead of all records dated prior to 2001 and 
subsequent to 2003.  In this regard, the Veteran limited his 
VA Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, to records 
dated from 2001 to 2003.  As such, the RO only requested the 
records reflected on the Veteran's Authorization and Consent 
form, without requesting that the Veteran submit an 
Authorization and Consent form for the records specifically 
indicated in the Board's November 2007 Remand.  

The U.S. Court of Appeals for Veterans Claims has held that 
compliance by the Board or the RO with remand instructions is 
neither optional nor discretionary.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  Because the RO did not request 
treatment records from Dr. R.A.M. dated prior to 2001 and 
subsequent to 2003, the Board finds that the November 2007 
remand was not substantially complied with and that another 
remand is necessary.  

In this context, the Board notes the evidence shows that Dr. 
R.A.M. has treated the Veteran for his hypertension, back, 
and heart disabilities.  See private treatment records dated 
from 2001 to 2003; see also April 2006 statement from Dr. 
R.A.M.  Therefore, the Board finds that the Veteran's claims 
of service connection for hypertension and disabilities 
involving the back and heart must be remanded, as any 
outstanding treatment records from Dr. R.A.M. may be relevant 
to those claims.  

In addition to the foregoing, the Board finds that a remand 
is necessary in order to afford the Veteran a VA examination 
and obtain a VA medical opinion regarding the likelihood that 
the Veteran's claimed disabilities are related to his 
military service.  

Under the VCAA, VA is obligated to provide an examination 
where the record contains competent evidence that the 
claimant has a current disability, evidence of an in-service 
event, injury, or disease, the record indicates that a 
disability or signs or symptoms of disability might be 
associated with active service, and the record does not 
contain sufficient information to make a decision on a claim.  
38 U.S.C.A.  § 5103A (West 2002); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

With respect to the Veteran's claim for an eye disability, 
the service treatment records show that the Veteran was 
treated for an eye disability several times during military 
service.  Indeed, the treatment records show that the Veteran 
was variously diagnosed with, and treated for, a 
subconjunctivitis hemorrhage of the left eye, 
keratoconjunctivitis, floating body sensations in both eyes, 
and a possible abnormality of the macula in the right eye.  
See service treatment records dated January 1952, October 
1963, May 1966, and December 1971.  In addition to the 
foregoing disabilities, the service treatment records show 
that the Veteran also complained of double vision and vision 
problems during service.  See service treatment records dated 
December 1971 and June 1973.  

The Veteran has asserted that he has had to wear glasses 
since receiving treatment for his eye problems during 
service.  In this regard, it appears that the Veteran is 
asserting that he currently has an impairment of visual 
acuity that is related to the eye problems he manifested 
during service.  

Review of the post-service treatment records reveals that the 
Veteran has exhibited impaired visual acuity since being 
separated from service.  His corrected visual acuity has been 
variously reported as 20/30-2 and 20/30, 20/40 and 20/30, and 
20/70 and 20/25, with no indication as to which eye each 
reported level of visual acuity corresponds.  Regardless, 
this evidence clearly shows that the Veteran has an 
impairment of visual acuity, which he has reported began 
during service.  The post-service treatment records also show 
that the Veteran has been diagnosed with chronic open angle 
glaucoma of the right eye, pseudophakia of the right eye, and 
cataracts in the left eye.  See private medical records dated 
from 2005 to 2010.  

Despite the evidence showing treatment for eye problems 
during service, the Veteran's assertion that he has had to 
wear glasses since the in-service problems, and the evidence 
of current bilateral eye problems, there is no medical 
opinion of record that addresses whether the Veteran's 
current eye problems are related to his in-service eye 
problems.  Therefore, the Board concludes that the Veteran 
should be afforded a VA examination in order to determine the 
likelihood that any current eye disability, to include 
impaired visual acuity, is etiologically related to service, 
to include the eye problems manifested therein.  See 38 
C.F.R. § 3.159(c)(4) (2009); Duenas v. Principi, 18 Vet. App. 
512 (2004) (holding that a medical examination should be 
afforded unless there is "no reasonable possibility" that 
an examination would aid in substantiating the veteran's 
claim).

With respect to the Veteran's claimed low back disability, 
the service treatment records show that he complained of low 
back pain on three separate occasions, which was diagnosed as 
a muscle spasm.  See service treatment records dated August 
1964, December 1965, and November 1970.  While the Veteran 
did not lodge any complaint related to his back at his 
separation examination in September 1973, he has asserted 
that he continued to have back pain after service, which is 
considered competent and credible lay evidence of continuity 
of symptomatology.  In addition to the foregoing, the Board 
notes the post-service medical evidence shows the Veteran has 
been diagnosed with spinal/lateral stenosis, 
spondylolisthesis, fractured fusion, L4-5 with shifting and 
nerve root compression, and osteoarthritis of the spine.  See 
private treatment records dated October 1995, February 1997, 
and April 2006.  

Despite the foregoing, the evidentiary record does not 
contain a medical opinion that addresses whether the 
Veteran's current low back disability is related to his 
military service.  Therefore, the Board finds that a remand 
is necessary in order to afford the Veteran a VA examination 
to determine the likelihood that his current low back 
disability is etiologically related to service, to include 
the low back pain manifested therein.  See 38 C.F.R. § 
3.159(c)(4) (2009); Duenas v. Principi, supra.  

With respect to the hypertension claim, the service treatment 
records show that the Veteran exhibited elevated blood 
pressure readings on several occasions during service, 
including in 1971 when he was diagnosed with borderline high 
blood pressure.  See service treatment records dated May 1971 
and December 1971.  While the Veteran is shown to have a 
normal blood pressure reading at his separation examination 
in September 1973, the evidence shows that he manifested high 
blood pressure and was diagnosed with hypertension three 
months earlier in June 1973.  

The Veteran has asserted that he was also diagnosed with 
hypertension and prescribed medication a few months after 
service, which the Board finds probative given that he was 
diagnosed with hypertension three months prior to separation 
from service.  In this context, the evidence also shows that 
the Veteran has received continued treatment for hypertension 
since being separated from service.  See private treatment 
records dated from 2001 to 2009.  

Given the evidence of an in-service diagnosis of 
hypertension, the Veteran's lay evidence of a diagnosis of 
hypertension during his first post-service year, the evidence 
of a current hypertension disability, and the lack of medical 
discussing the potential nexus between the Veteran's current 
hypertension and military service, the Board concludes that 
the Veteran should be afforded a VA examination in order to 
determine the likelihood that his current hypertension is 
etiologically related to service.  See 38 C.F.R. § 
3.159(c)(4) (2009); Duenas v. Principi, 18 Vet. App. 512 
(2004) (holding that a medical examination should be afforded 
unless there is "no reasonable possibility" that an 
examination would aid in substantiating the veteran's claim).

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, this 
case is REMANDED for the following development:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Obtain the Veteran's treatment 
records from Dr. R.A.M. dated prior 
to 2001 and subsequent to 2003.  Any 
negative response or unsuccessful 
attempts to obtain this evidence must 
be properly documented in the claims 
file.  

2.	Schedule the Veteran for the 
appropriate VA examination(s) to 
determine whether there is a causal 
nexus between his current eye, low 
back, and hypertension disabilities 
and active military service.  All 
indicated tests and studies should be 
conducted, and all findings described 
in detail.  The claims file must be 
made available to the examiner for 
review and the examination report 
should reflect that such review is 
accomplished.

a.	Each VA examiner must provide a 
diagnosis of any current eye, 
low back, and/or hypertension 
disability and each examiner 
should render an opinion as to 
whether it is at least as likely 
as not (i.e., a probability of 
50 percent) or unlikely (i.e., a 
probability of less than 50 
percent) that any currently 
manifested disability is related 
to the Veteran's active service, 
including his complaints and 
treatment received for eye 
problems, low back pain, and 
hypertension therein.

b.	If it cannot be determined, on a 
medical or scientific basis and 
without invoking processes 
relating to guesses or judgment 
based upon mere conjecture, 
whether the Veteran's eye, low 
back, and hypertension 
disabilities are related to 
active service, the examiner 
should clearly and specifically 
specify such in the report and 
explain why this is so.

3.   Thereafter, the issues on appeal 
should be readjudicated.  If the 
benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
the Veteran and his representative 
should be provided with a supplemental 
statement of the case and afforded the 
appropriate opportunity to respond 
thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



